ORDER
Pursuant to N.C.G.S. § 15A-1418, Defendant’s Motion for Appropriate Relief filed in this Court on 2 March 1994 is allowed for the purpose of entering the following order:
Defendant’s Motion for Appropriate Relief is hereby remanded to the Superior Court, Polk County.
It is further ordered than an evidentiary hearing be held on the aforesaid motion at the earliest time practicable and that the resulting order containing the findings of fact and conclusions of law of the Superior Court Judge determining the motion be transmitted to this Court so that it may proceed with the pending appeal in this case or enter an order terminating the appeal.
By order of the Court in Conference, this 11th day of May, 1994.
s/Parker, J.
For the Court